DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2020 has been entered.
 
Status of the Claims
This action is in response to papers filed 19 October 2020 in which claim 1 was amended and claim 2 was canceled. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 20 July 2020, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection are discussed.
Claims 1, 3-4, 6-12, 14, 27-29, 31-32, 63-64 are under prosecution.  





	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 11-12, 14, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al (2008/0176290, published 24 July 2008), Vossenaar et al (2009/0325164, published 31 December 2009) and Bedingham et al (2002/0001848, published 3 January 2002).
Regarding Clam 1, Joseph teaches a device for performing and detection PCR, the device comprising a plurality of vessels (units), comprising PCR reagents including labeled primers and oil (e.g. ¶ 137), a plurality of heating positions, temperature monitoring positions and detection positions (it is noted that claims 2-4 define the positions as the same or different).   Joseph further teaches a chip comprising an array of addressable units, the units are each thermally and optically addressable (e.g. ¶ 20-25, ¶ 37, ¶ 124-127) and further teaches the heating elements used with the device 
Joseph teaches a temperature and heating controller, connected to both heat source and sensors for feedback regulation of the heating and cooling (e.g. ¶ 204) and an optical system for providing fluorescent excitation and detection, the system including a light source and detector coupled the optical member (e.g. optical fiber)(e.g. ¶ 205-210).
Joseph teaches photonic heaters i.e. halogen lamps and teaches addressable, independent temperature control for each unit. The reference further illustrates multiple heating stations (602) and teaches the optical system detects amplification multiple times during PCR so as to quantitatively monitor progression (¶ 215).  The multiple detection time points clearly suggests multiple detection stations but does not specifically teach multiple stations for detection.  
Furthermore, addressable photonic heaters were well-known in the art as taught by Vossenaar (Abstract) and Bedingham (e.g. ¶ 78-79).
Vossenaar teaches reaction vessels (RS) aligned with temperature sensors, heating elements (HE) and a plurality of optical detectors (e.g. LEDs or lasers, ¶ 61) coupled to a controller for feedback control of PCR temperatures of the reaction vessels independently (¶ 19-24, Fig. 1 and related text).  
It is noted that the instant specification (e.g. ¶ 80) defines the second vessels stations comprise multiple lasers/LED.  Therefore the optical detectors of Vossenaar are 
 Vossenaar further teaches the addressable heating provides numerous advantages:
[0092] Localized temperature control with the main advantages of being able to enhance specificity by controlling the optimum hybridization temperature for each element of the array of the reaction surface and being able to do solid-state PCR. 
[0093] Solid-state PCR with the main advantage of being able to do miniaturized real-time multiplex PCR in an integrated system. 
[0094] An integrated pixilated detector with the main advantage of being able to make a fully integrated and robust PCR cartridge that does not require a read-out mother machine with sophisticated optics.

Bedingham also teaches a similar system comprising a plurality of heating positions, reaction-by-reaction photonic heating system (370), each vessel individually communicating with the heating system and reaction temperature monitoring detection system, a fluorescent detection system (390) and a mechanical and electrical control system for transporting and step-by-step alignment of the multiwell chips between electromagnetic heating station and imaging station such that the chips are imaged between heating cycles and the control system monitors and adjust rotation and dwell time to provide desired temperatures (¶ 86-93).  
Joseph and Bedingham teach moving and aligning the reaction vessels to heating positions and monitoring progression of PCR with the multiple vessel stations. And Joseph, Bedingham and Vossenaar teach the combination of addressable heating and addressable detection and Vossenaar teaches the multiple detectors providing the stations for optical detection.

Joseph teaches a robotic controller for operating the pipettes (e.g. ¶ 226) and the nanowells on an x-y translation stage (e.g. ¶ 214) which clearly suggests the system comprises a control system for positioning the vessels.  Joseph further teaches the device is highly automated for multiplex detection (¶ 158) but does not specifically teach a positioning device that moves the vessels.  
However, Bedingham teaches the similar system wherein the controlled mechanical transport whereby the chips are imaged between heating cycles to adjust rotation and dwell time to provide desired temperatures (¶ 86-93).  
One of ordinary skill would have reasonably utilized the transporter of Bedingham with the automated system of Joseph for the expected benefit of monitoring the reaction between heating cycles to thereby optimize the system for rapid sample processing as taught by Bedingham (e.g. ¶ 7-10).
Regarding Claims 3-4, Bedingham teaches the similar system comprising first and second stations whereby the first station is a heating position and the second station is imaging and further teaches the baseplate comprises thermoelectric modules the monitor temperatures while heating and/or imaging (¶ 90-93, ¶ 103).

The instant specification does not provide any distinguishing feature for the electromagnetic radiation source that provides the instantly claimed cycle temperatures so as to distinguish the claimed source over any other source used for heating.   Therefore, the instantly claimed temperatures for annealing, elongation and denaturation are deemed recitations of intended use that do not further define the heating/cooling mechanism.  
Regarding Claim 11, Joseph teaches the fluorescence system comprises filters for excitation and emission optimized for fluorophore wavelengths to be detected (e.g. ¶ 113).
Regarding Claim 12, Joseph teaches the first optical member (e.g. optical fibers) are configured to provide an optical path from the light source to the vessels and provide an optical path from the vessel to the detector (e.g. ¶ 205-210).  The reagent and hybridization wavelength are deemed recitations of intended use because the vessels, as claimed, do not comprise reagents or DNA.  However, it is noted that Josephs teaches Taqman probes (e.g. ¶ 110) which provide the functions as recited in the claim.
Regarding Claim 14, Joseph teaches the detector is a CCD camera (¶ 216).
Regarding Claim 27, Joseph teaches the reagents include a fluorescent probe and oil (¶ 137-142).
 


Claims 1-4, 6-12, 14, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al (2008/0176290, published 24 July 2008), Vossenaar et al (2009/0325164, published 31 December 2009) and Bedingham et al (2002/0001848, published 3 January 2002) as applied to Claims 1 and 6 above and further in view of Son et al (Light: Science & Applications, 31 July 2015, 4: e280, pages 1-7).
Regarding Claims 1-4, 6-12, 14, 27, Joseph, Vossenaar and Bedingham teach the system of Claims 1-4, 6, 11-12, 14, 27 as discussed above but are silent regarding sample volume and cycle time. 
Son teaches a similar system for PCR comprising photonic heating via LED arrays whereby each LED is individually modulated to provide unique temperatures for each primer (e.g. Fig. 1 and related text) and exemplified sample volumes of 5 µl and 30 cycles in 5 minutes (i.e. 10 seconds/cycle).   Son further teaches the system is inexpensive, compact and simple thereby providing rapid and robust PCR system (e.g. paragraph spanning pages 5-6).
Therefore one of ordinary skill would have reasonably utilized the LED photonic source of Son with the system of Joseph, Vossenaar and/or Bedingham for the expected benefits of providing rapid and robust PCR system as taught by Son (e.g. paragraph spanning pages 5-6).



s 1-4, 6, 11-12, 14, 27, 31-32 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al (2008/0176290, published 24 July 2008), Vossenaar et al (2009/0325164, published 31 December 2009), Bedingham et al (2002/0001848, published 3 January 2002) as applied to Claim 1 above and further in view of Conia et al (USP 5,972,667, issued 26 October 1999).
Regarding Claims 1-4, 6-12, 14, 27, 31-32, Joseph, Vossenaar and Bedingham teach the system of Claims 1-4, 6, 11-12, 14, 27 as discussed above.   Additionally, Vossenaar teaches radiative IR and lasers (¶ 20, ¶ 61) but the references are silent regarding the wavelengths of Claims 31-32.
However, laser diodes having spectral wavelengths in the range of 13000nm were known and used for PCR amplification of samples via infrared heating as taught by Conia who teaches that the wavelength is optimized to coincide with the absorption peak of water (col. 3).
On of ordinary skill would have reasonably utilized the laser of Conia with the electromagnetic heating of Joseph, Vossenaar and/or Bedingham for the expected benefit controlled temperature of a spatially delimited zone of the vessel during the PCR cycles (col. 5, line 61-col. 6, line 12):
In certain aspects of the present invention the laser source utilized is preferably in the infrared range of the electromagnetic spectrum, possibly from 750 nm to millimeter wavelengths. In certain aspects of the present invention, the wavelength of the infrared laser beam coincides with one or more absorption peaks for water, thus maximizing heat transfer. The systems and methods described in the present invention accomplish laser-generated incremental temperature elevations of an aqueous solution, up to temperatures suited to promote denaturation of template DNA, reliable primer annealing and optimum 

Regarding Claim 64, Joseph teaches the inner walls of the nanowells comprise metals (e.g. ¶ 88).  Bedingham also teaches a metal layer at the bottom of the nanowells (e.g. ¶ 89). 
	Additionally, Conia teaches a lens is provided direct photonic heat directly to the reaction vessels and prevent heat diffusion (paragraph spanning col. 9-10, in part):
Diffusion of heat to the surrounding area of direct target irradiation may occur resulting in sub-optimum temperature in these locations and can be minimized with specific output laser beam distribution tactics or using specific reaction vessels. Distribution tactics for delivering laser energy within the reaction vessel may include devices for controlling relative displacement of the output beam with reference to the vessel and may be accomplished with action on mirror assemblies and associated lenses for producing a laser beam steering or scanning mechanism.(emphasis added)

	Therefore one of ordinary skill would have provide the device of Joseph and/or Bedingham with a lens between the photonic heat source and reaction vessel so as to prevent heat diffusion as routinely practiced in the art (e.g. Conia). 




	Claims 1, 3-4, 6, 11-12, 14, 27 and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al (2008/0176290, published 24 July 2008), Vossenaar et al (2009/0325164, published 31 December 2009), Bedingham et al (2002/0001848, published 3 January 2002) as applied to Claim 1 above and further in view of Malmquist (USP 6,787,993, issued 31 August 2004).
	Regarding Claims 1, 3-4, 6, 11-12, 14, 27 and 63-64, Joseph, Vossenaar and Bedingham teach the device of Claims 1, 3-4, 6, 11-12, 14, 27 and 64 but are silent regarding a position for hot-start PCR as defined by claim 63.
	However, hot-start PCR was well-known and routinely practiced in the art as taught by Malmquist who teaches a similar device wherein the photonic heating is provided with a lens between the photonic source and reaction vessel (col. 6, lines 36-40) and teaches the device preferably provides for hot-start to thereby heat the vessels above annealing temperature prior to addition of reagents (e.g. col. 10, lines 38-62). 
	One of ordinary skill would have reasonably utilized the hot-start of Malmquist with the device of Joseph and/or Bedingham based on the well-known and preferred practice as taught by Malmquist.



Claims 1, 3-4, 6, 11-12, 14, 27-29 and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al (2008/0176290, published 24 July 2008), Vossenaar et al (2009/0325164, published 31 December 2009), Bedingham et al  as applied to Claim 1 above and further in view of Linton et (2004/0208792, published 21 October 2004).
Regarding Claims 1, 3-4, 6, 11-12, 14, 27-29 and 63-64, Joseph, Vossenaar and Bedingham teach the device of Claims 1, 3-4, 6, 11-12, 14, 27-29 and 64 as discussed above.  Joseph teaches the vessels comprise reagents and oil but is silent regrading an encapsulating oil as defined by Claims 28-29.
However, PCR reaction vessels having two immiscible oils/wax were well-known in the art as taught by Linton (e.g. Fig. 24 and related text). 
Linton teaching the waxes are used to pre-load reagents into the vessels wherein the waxes have different melting properties so as to provide temperature-controlled reagent release (e.g. ¶ 149-157).  Linton is silent regarding density of the waxes, however, the ordinary artisan would have reasonably optimized the device to utilize waxes of different densities to thereby differentially position the encased reagents as specifically desired and illustrated by Linton (e.g. Fig. 24).
One of ordinary skill would have reasonably utilized the multiple and different waxes of Linton with the device of Joseph and/or Bedingham for the expected benefit of temperature-selective release of reagents as desired by Linton. 

	
	Response to Arguments
	Applicant asserts that the teaching of Joseph teaches a chip comprising a plurality of nanowells which are heated in unison as illustrated in figure 7.  Applicant asserts that this differs from the instant invention as defined by paragraphs 11-13, 37-38 and 52 and the figures of the instant specification e.g. an array tape with vessel 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., array tape, vessel volumes, vessel diameters, moveable belt) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	It is maintained that the prior art teaches every element of the broadly claimed invention. 


Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634